Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wayne Ellenbogen on 7/6/2022.
The application has been amended as follows: 

In claim 8, page 1 line 4 after “using” delete “FFT-based” and insert ---- Fast Fourier Transform (FFT-based)----.
In claim 10, page 3 line 5 after “using” delete “FFT-based” and insert ---- Fast Fourier Transform (FFT-based)----.



 (End of Examiner’s Amendment)
Examiner’s Statement of Reason for Allowance

Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various hearing aids thereon, for example US 2007/0055508 is the closest prior art and teaches a method of enhancing speech, the method comprising the steps of, receiving noisy speech comprising a clean speech component and a non-stationary noise component, providing a speech model; providing a noise model having at least one shape and a gain, dynamically modifying the noise model based on the speech model and the received noisy speech; enhancing the noisy speech at least based on the modified noise model; a method of speech enhancement that is able to suppress highly non-stationary noise; and may be adapted to be used in a hearing system, such as a hearing aid or a headset.
However, the prior art of record fails to teach claim 8, a method for real-time signal processing to process a digitized input speech signal, by a personal communication device comprising an input amplifier, an analog-to-digital converter, a digital-to-analog converter, an output amplifier, a digital processor, and a graphical user interface, using Fast Fourier Transform (FFT-based) analysis-synthesis for a quantile-based noise suppression to reduce background noise and a sliding-band dynamic range compression to compensate for frequency-dependent hearing loss and reduced dynamic range, in order to improve speech quality and intelligibility for hearing-impaired listeners, wherein the processing for the quantile- based noise suppression comprises the steps of: (i) performing a dynamic quantile tracking based noise estimation by estimating a histogram for each frequency index of spectrum of the digitized input speech signal, wherein the histogram is estimated by dynamically tracking a plurality of quantile values for frequency indices of the spectrum, obtaining a quantile value corresponding to peak of the histogram by finding a quantile value having a minimum difference between neighboring quantile values, and estimating noise at each frequency index by using peak of the histogram, wherein the quantile value is calculated by applying an increment or a decrement on its previous value, with the increment and decrement selected to be a fraction of a dynamically estimated range of the frequency index such that the quantile value approaches a sample quantile over a number of successive analysis frames; and (ii) performing spectral subtraction of the noise at each frequency index from the spectrum to obtain enhanced complex spectrum; Application No: UnassignedInventor(s): Prem Chand Pandey et al.Preliminary Amendmentand the processing for the sliding-band dynamic range compression is carried out by calculating a frequency-dependent gain function in accordance with a level in a band centered at each frequency index and a piecewise linear relation between an input power and an output power on a dB scale for each spectral sample and the gain function is used for modification of the spectrum, and wherein the graphical user interface provides the plurality of control settings to facilitate setting and fine tuning of frequency-dependent parameters for the signal processing in an interactive and real-time mode, wherein the graphical user interface provides a plurality of control settings to the user for setting parameters of the dynamic quantile tracking based noise suppression and the sliding-band dynamic range compression process; and claim 10, a digital hearing aid system, comprising: a headset with a microphone acquiring an analog input speech signal and an earphone for outputting a processed analog speech output signal; a personal communication device in communication with the headset, wherein the personal communication device comprises: an input amplifier amplifying the analog input speech signal acquired by the microphone of the headset; an analog-to-digital converter to convert an amplified analog input speech signal from the input amplifier to a digitized input speech signal; a digital-to-analog converter to convert a processed digital speech output signal to an analog output signal; an output amplifier amplifying the analog output signal and outputting the processed analog speech output signal to the earphone of the headset;Application No: Unassigned Inventor(s): Prem Chand Pandey et al.Preliminary Amendmenta digital processor interfaced to the analog-to-digital converter and the digital-to- analog converter; and a graphical user interface in communication with the digital processor; wherein the digital processor of the personal communication device is configured to process the digitized input speech signal using Fast Fourier Transform (FFT-based) analysis-synthesis for a quantile- based noise suppression to reduce background noise and a sliding-band dynamic range compression to compensate for frequency-dependent hearing loss and reduced dynamic range, in order to improve speech quality and intelligibility for hearing-impaired listeners, wherein the processing for the quantile-based noise suppression comprises the steps of: (i) performing a dynamic quantile tracking based noise estimation by estimating a histogram for each frequency index of spectrum of the digitized input speech signal, wherein the histogram is estimated by dynamically tracking a plurality of quantile values for frequency indices of the spectrum, obtaining a quantile value corresponding to peak of the histogram by finding a quantile value having a minimum difference between neighboring quantile values, and estimating noise at each frequency index by using peak of the histogram wherein the quantile value is calculated by applying an increment or a decrement on its previous value, with the increment and decrement selected to be a fraction of a dynamically estimated range of frequency index such that the quantile value approaches a sample quantile over a number of successive analysis frames; and (ii) performing spectral subtraction of the noise at each frequency index from the spectrum to obtain enhanced complex spectrum; and the processing for the sliding-band dynamic range compression is carried out by calculating a frequency-dependent gain function in accordance with a level in a band centered at each frequency index and a piecewise linear relation between an input power and an output power on a dB scale for each spectral sample and the gain function is used for modification of the spectrum,Application No: Unassigned Inventor(s): Prem Chand Pandey et al.Preliminary Amendmentand wherein the graphical user interface provides a plurality of control settings to facilitate setting and fine tuning of frequency-dependent parameters for the signal processing in an interactive and real-time mode, wherein the graphical user interface provides a plurality of control settings to the user for setting parameters of the dynamic quantile tracking based noise suppression and the sliding-band dynamic range compression process. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699